Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	a corrected drawing and Interview on June 2, 2021 has been accepted by the examiner. The corrected drawing is attached with this action.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

He, US 2018/0114310 A1,  PUBLICATION DATE: 26-Apr-2018 describes Defect classification includes acquiring one or more images of a specimen, receiving a manual classification of one or more training defects based on one or more attributes of the one or more training defects, generating an ensemble learning classifier based on the received manual classification and the attributes of the one or more training defects, generating a confidence threshold for each defect type of the one or more training defects based on a received classification purity requirement, acquiring one or more images including one or more test defects, classifying the one or more test defects with the generated ensemble learning classifier, calculating a confidence level for each of the one or more test defects with the generated ensemble learning classifier and reporting one or more test 

Fuchs, US 10810736 B2, PUBLICATION DATE: 20-Oct-2020 describes systems and methods for classifying biomedical images. A feature classifier may generate a plurality of tiles from a biomedical image. Each tile may correspond to a portion of the biomedical image. The feature classifier may select a subset of tiles from the plurality of tiles by applying an inference model. The subset of tiles may have highest scores. Each score may indicate a likelihood that the corresponding tile includes a feature indicative of the presence of the condition. The feature classifier may determine a classification result for the biomedical image by applying an aggregation model. The classification result may indicate whether the biomedical includes the presence or lack of the condition.

ASBAG ASSAF, KR 2019-0037123 A, 05-Apr-2019,  H01L 21/67 describes a classifier and method for classifying defects in a semiconductor specimen are provided. The classifier enables assignment of each class to a group of three or more classification groups having different priorities. The classifier additionally enables to individually set the purity, accuracy, and / or extraction requirements for each class, and to optimize the classification results according to class-specific requirements. During training, the classifier is configured to generate a classification rule that enables the highest possible contribution of the automatic 

YANG LINGBO, CN 109117956 A, 01-Jan-2019, G06N 99/00 describes an optimal feature subsets to determine method, includes the following steps: to obtain high resolution image, and carries out pretreatment and object-oriented segmentation, obtains earth object data set；Calculate each category feature, including shape, index, spectrum, texture etc. of earth object；Sample, including training sample, test sample are selected from original earth object data set；Based on cross validation method, and random forest, gradient promote the machine learning methods such as decision tree, support vector machines, the importance of each feature is calculated using training sample, and feature is screened using improved Enhanced feature recurrence screening technique, it obtains under different characteristic quantity, the nicety of grading score of each character subset；According to the principle of highest scoring, determine that the classification optimal feature subset of each method, residue character are then used as redundancy feature to reject.This method is simple, quick, accurate.

Sood, US 9984199 B2, 29-May-2018 describes a method for accurately counting and characterizing multiple cell phenotypes and sub-phenotypes within cell populations simultaneously by exploiting biomarker co-expression levels within cells of different phenotypes in the same tissue sample. The disclosed embodiments are also directed to a simple intuitive interface enabling medical 

HE LI, KR 2018-0005218 A, PUBLICATION DATE: 15-Jan-2018, G06T 7/00 describes a defect classification includes obtaining one or more images of the sample, receiving a manual classification of one or more training defects based on one or more attributes of the one or more training defects, based on the received manual classification and attributes of one or more training defects Generating an ensemble learning classifier, generating a confidence threshold for each defect type of one or more training defects based on the received classification purity requirement, obtaining one or more images containing one or more test defects, Classifying one or more test defects into a generated ensemble learning classifier, computing a confidence level for each of the one or more test defects with the generated ensemble learning classifier, and calculating one or more test defects having a confidence level below the generated confidence threshold For manual classification. It involves looking through the device interface.

Allowable Subject Matter
3.	Claims 1-9 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of the a system capable of classifying defects in a specimen into a plurality of classes, the system comprising a processing and memory circuitry (PMC) configured to: obtain a first threshold associated with the first density estimation function, and a second threshold associated with a combination of the first density estimation function and the second density estimation function; apply the first density estimation to each defect of the second plurality to obtain a first score; 
apply the second density estimation function to each defect of the second plurality to obtain a second score; determining a combined score of the first score and the second score; and indicate as a defect of a potentially new type a defect from the second plurality when the first score is lower than the first threshold, or the combined score exceeds the second threshold. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-4 are allowed due to their dependency on claim 1.




The primary reason for the allowance of claim 5 is the inclusion of a method of classifying a plurality of defects using a processor operatively connected to a memory, the method comprising: applying by the processor the second density estimation function to each defect of the second plurality to obtain a second score; determining by the processor a combined score of the first score and the second score; and indicating as a defect of a potentially new type a defect from the second plurality when the first score is lower than the first threshold or the combined score exceeds the second threshold. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 6-8 are allowed due to their dependency on claim 5.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a non-transitory computer readable medium comprising instructions that, when executed by a computer, cause the computer to perform a method of automated classifying defects in a specimen into a plurality of classes, the method comprising: applying by the processor the second density estimation function to each defect of the second plurality to obtain a second score; determining by the processor a combined score of the first score and the second score; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
June 2, 2021